          Case 4:19-cr-00078-BSM Document 33 Filed 04/20/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                        CASE NO. 4:19-CV-00078-BSM

MELISA DAWN STONE                                                                 DEFENDANT


                                             ORDER

       The psychological reports submitted by the Bureau of Prisons on July 17, 2019, and

December 19, 2019, and the findings therein, are adopted. The government’s motion to dismiss its

indictment against Melisa Stone, and request to disclose the psychological reports to the state and

state hospital, both made orally at the psychiatric report hearing on April 10, 2020, are granted.

       IT IS SO ORDERED this 20th day of April, 2020.



                                                        _______________________________
                                                        UNITED STATES DISTRICT JUDGE




                                                 1
